Name: Council Regulation (EEC) No 4073/87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain plywoods of coniferous species (1988)
 Type: Regulation
 Subject Matter: wood industry;  tariff policy
 Date Published: nan

 31 . 12 . 87 No L 381 / 5Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4073 / 87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain plywoods of coniferous species ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , first being allocated among the Member States , and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial shares ; whereas , in order to afford importers some degree of certainty , the first part of the quota should be set at a relatively high level , about 80 % of its full amount ; whereas , on the basis of Member States' estimates of their needs , the initial shares could be as set out in Article 2 ; Whereas Member States may use up their initial shares at different rates ; whereas , to provide for this eventuality and to avoid any break in the continuity of supplies , any Member State which has used up its initial share should draw additional shares in quantities corresponding to. their real requirements , as many times as the reserve allows ; whereas this form of administration requires close cooperation between Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and to inform the Member States accordingly ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has undertaken to open an annual Community tariff quota of at least 600 000 cubic metres for certain plywoods of coniferous species falling within heading No ex 44.15 of the Common Customs Tariff; whereas this quota has been raised to 650 000 cubic metres by virtue of an agreement concluded with the United States and approved by Decision 87 / 224 / EEC ('); whereas , under Protocol 11 to the 1972 Act of Accession , the Community is required to open each year autonomous nil duty Community tariff quotas for the same products , the volume thereof to be decided annually when it is established that all possibilities of supply on the internal market of the Community have been exhausted during the period for which the quotas are open ; whereas the condition laid down by the said Protocol does not seem to be met at the moment ; whereas , in these circumstances , it is appropriate as an initial measure not to exceed the contractual volume of 650 000 cubic metres ; whereas the setting of the quota volume at this level does not exclude , moreover , recourse to the provisions of the abovementioned Protocol 11 during the quota period ; whereas , therefore , the tariff quota in question should be opened on 1 January 1988 and allocated among Member States ; Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas , in order to accommodate specific Community measures , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from the date given above , the combined nomenclature and , where appropriate , the TARIC code numbers , should be used for the description of products covered by this Regulation; Whereas , to allow for import trends for the products concerned , the quota should be divided into two parts , the Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it is essential that that Member State concerned should return a significant proportion to the reserve , so as to avoid a part of the quota remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 , the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith :( ») OJ No L 98 , 10 . 4 . 1987 , p. 1 . No L 381 / 6 Official Journal of the European Communities 31 . 12 . 87 Order No Combined nomenclature code Decription Amount of tariff quota (m3 ) Rate of duty ( % ) 09.0013 ex 4412 19 00 ex 4412 91 00 ex 4412 99 10 Plywood of coniferous species , without the addition of other substances :  of a thickness greater than 8,5 mm , the faces of which are not further prepared than the peeling process ex 4412 99 90  sanded , and of a thickness greater than 18,5 mm 650 000 0 Within the limits of this tariff quota Spain and Portugal shall apply duties calculated in accordance with the relevant provisions set out in the 1985 Act of Accession . 2 . Imports of the products in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . preferential treatment for a product covered by this Regulation , and this request is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements from the reserve referred to in Article 2 ( 3 ). Requests to draw on the reserve together with the date of acceptance of the customs declarations must be forwarded to the Commission without delay . Drawings shall be granted by the Commission on the basis of the date of acceptance of goods for entry into free circulation by the customs authorities of the Member State concerned , provided a sufficient amount remains in the reserve . Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two parts . 2 . A first part of 520 000 cubic metres shall be allocated among certain Member States ; these quota shares shall , subject to Article 5 , be valid until 31 December 1988 , and shall be as follows : If a Member State does not use the quantities drawn , it shall return them to the reserve as soon as possible .(cubic metres) Benelux 134 575 Denmark 56 835 Germany 82 160 Greece 45 France 9 630 Ireland 7 800 Italy 20 955 United Kingdom 208 000 If requests for drawings exceed the amount remaining in the reserve , an allocation shall be made pro rata . The Member States shall be informed by the Commission in accordance with the same procedure . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . 3 . The second part , amounting to 130 000 cubic metres shall constitute the reserve . 4 . If products of the type in question are presented in Spain or Portugal and supported by a declaration as to entry into free circulation which is accepted by the customs services , the Member State concerned shall inform the Commission and draw a corresponding amount under the conditions laid down in Article 3 . Article 5 Member States shall return to the reserve , not later than 1 October 1988 , the unused portions of their initial shares which , on 15 September 1988 are in excess of 20 % of the initial amount . They may return a greater portion if there are grounds for believing that it may not be used in full . Article 3 1 . If a Member State's initial share as specified in Article 2 (2 ), or of that share less any portion returned to the reserve where Article 5 has been applied has been used up entirely , the following provisions shall apply . If an importer presents , in a Member State , a declaration as to entry into free circulation comprising a request for Member States shall notify the Commission , not later than 1 October 1988 , of the total quantities of the products in question imported up to 15 September 1988 and charged against the Community quota and of any portion of their initial shares returned to the reserve . 31 . 12 . 87 Official Journal of the European Communities No L 381 / 7 Article 6 The Commission shall keep an account of the shares opened by the Member States pusuant to Articles 2 and 3 and , as soon as it has been notified , shall inform each State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1988 , of the amount still in reserve after amounts have been returned thereto pusuant to Article 5 . 2 . Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . Member States shall charge imports of the products in question against their shares as and when the products are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged against that share in accordance with paragraph 3 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and , to this end , shall notify the amount of that balance to the Member State making the last drawing . Article 8 At the Commission's request , Member States shall inform it of the imports actually charged against their quota shares . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1988 . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987 . For the Council The President N. WILHJELM